Case 2:21-cr-00049-JLB-NPM Document 1 Filed 06/16/21 Page 1 of 5 PagelD 1

‘tf

UNITED STATES DISTRICT COURT = 17 1 9
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 2:21-cr-44 -4LB-WPM,
18 U.S.C. § 1029(a)(2)

18 U.S.C. § 1028A(a)(1)
WALTER FERREIRO FLORES 18 U.S.C. §2

INDICTMENT
The Grand Jury charges:

COUNT ONE

(Access Device Fraud)

From on or about October 31, 2017, through on or about January 31,

2018, in the Middle District of Florida, and elsewhere, the defendant,
WALTER FERREIRO FLORES,

did knowingly, and with intent to defraud, use one or more unauthorized access
devices, specifically, credit and debit card numbers issued to another person or
persons, during any one-year period, and by such conduct did obtain anything
of value aggregating $1,000 or more during that period, said conduct affecting
interstate commerce.

In violation of 18 U.S.C. §§ 1029(a)(2) and 2.
Case 2:21-cr-00049-JLB-NPM Document 1 Filed 06/16/21 Page 2 of 5 PagelD 2

COUNT TWO
(Aggravated Identity Theft)

On or about October 31, 2017, in the Middle District of Florida, and

elsewhere, the defendant,
WALTER FERREIRO FLORES,

did knowingly possess and use, without lawful authority, a means of
identification of another person, specifically, a debit card number issued to J.H.
ending in 3203, during and in relation to a felony violation of Access Device
Fraud, in violation of 18 U.S.C. § 1029(a)(2), knowing that such means of
identification belonged to an actual person.

In violation of 18 U.S.C. §§ 1028A(a)(1) and 2.

COUNT THREE
(Aggravated Identity Theft)

On or about November 12, 2017, in the Middle District of Florida, and

elsewhere, the defendant,
WALTER FERREIRO FLORES,

did knowingly possess and use, without lawful authority, a means of
identification of another person, specifically, a debit card number issued to C.S.
ending in 6202, during and in relation to a felony violation of Access Device
Fraud, in violation of 18 U.S.C. § 1029(a)(2), knowing that such means of
identification belonged to an actual person.

In violation of 18 U.S.C. §§ 1028A(a)(1) and 2.
Case 2:21-cr-00049-JLB-NPM Document 1 Filed 06/16/21 Page 3 of 5 PagelD 3

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 18
U.S.C. §§ 982(a)(2)(B) and 1029(c)(1)(C).

2. Upon conviction of a violation of 18 U.S.C. § 1029, the defendant
shall forfeit to the United States of America, pursuant to 18 U.S.C. §
982(a)(2)(B), any property constituting, or derived from, proceeds the person
obtained directly or indirectly, as a result of such violation, and pursuant to 18
U.S.C. § 1029(c)(1)(C), any personal property used or intended to be used to
commit the offense.

3. The property to be forfeited includes, but is not limited to, an order
of forfeiture in the amount of proceeds obtained from the offenses and the
amount involved in the offenses

4. If any of the property described above, as a result of any act or
omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third

party;
on has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
Case 2:21-cr-00049-JLB-NPM Document1 Filed 06/16/21 Page 4 of 5 PagelD 4

é. has been commingled with other property which cannot be
divided without difficulty,
the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. §§ 982(b)(1) and

 

1029(c)(2).
A TRUE BILL,
Foreperson
KARIN HOPPMANN

Acting United States Attorney

By: Sumer REx
Simon R. Eth
Assistant United States Attorney

us M. Casas
Assistant United States Attorney
Chief, Fort Myers Division
FORM OBD-34
June 21

Case 2:21-cr-00049-JLB-NPM Document1 Filed 06/16/21 Page 5of5PagelD 5
No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Fort Myers Division

 

THE UNITED STATES OF AMERICA
VS.

WALTER FERREIRO FLORES

 

INDICTMENT

Violations: 18 U.S.C. § 1029(a)(2) and 1028A(a)(1).

 

A true bill,

GQ4r

g Foreperson

 

Filed in open court this 16th day

of June, 2021.

 

Clerk

 

Bail $

GPO 863 525
